Citation Nr: 1241415	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  05-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for skin disease.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1970 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2005, the Veteran appeared at a hearing before a Decision Review Officer.  A transcript of that hearing is in the claims file.

This case was previously before the Board in May 2009, when it was remanded for further development to include proper notice under the Veterans Claims Assistance Act.  In May 2011, the Board reopened the claim of service connection for a skin disease y and remanded for further development.  The requested development has been completed and no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

In May 2011, the Board remanded the claim to afford the Veteran a VA examination, which was conducted in June 2011, but the skin condition was inactive and no diagnosis or opinion could be rendered.






When there is a history of remission and recurrence of a skin condition, the duty to assist encompasses the obligation to evaluate the condition during an active phase.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that an examination during remission phase did not accurately reflect elements of disability).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination when the skin condition is active to determine:

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the current skin condition to include any form of a tinea infection is:

i).  A progression of the tinea corporis shown in service, or, 

ii).  The development of a new and separate condition?  

A copy of the Veteran's file should be provided to the VA examiner for review. 

2. On completion of the above, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


